336 F.2d 771
Ted F. MERRILL and Elizabeth H. Merrill, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19032.
United States Court of Appeals Ninth Circuit.
September 25, 1964.
Rehearing Denied October 27, 1964.

Willard D. Horwich, Beverly Hills, Cal., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Fred R. Becker, Michael Smith, Dept. of Justice, Washington, D. C., for respondent.
Before HAMLIN, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court of the United States. The findings of fact and the opinion of the Tax Court are reported at 40 T.C. 66. Petitioners make two contentions: (1) That the findings of the Tax Court are erroneous, and (2) that the Tax Court misapplied the law. We have carefully reviewed the record, the findings of the Tax Court, and its opinion. We conclude that the findings are fully supported by the evidence and are not clearly erroneous, and that the Tax Court's disposition of the legal questions involved is correct. We therefore affirm on the basis of the opinion of the Tax Court.